Case 1:18-cv-00681-RJL Document 109-5 Filed 01/13/20 Page 1 of 7




                 EXHIBIT 4
1/13/2020                                       Gmail109-5
                    Case 1:18-cv-00681-RJL Document   - Rich v. Butowsky
                                                                 Filed 01/13/20 Page 2 of 7


                                                                                         Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky
  11 messages

  Joshua Riley <jriley@bsfllp.com>                                                           Sat, Nov 23, 2019 at 1:14 PM
  To: Eden Quainton <equainton@gmail.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Erica Spevack
  <espevack@bsfllp.com>


    Mr. Quainton,


    I write to memorialize the agreement we reached during our 3:30 pm call yesterday afternoon.


    Plaintiff has agreed to extend, to 12/6, the deadline for Mr. Butowsky to respond to Plaintiff’s Second Set of
    Interrogatories. We have done so in reliance on the following commitments from you:



    · By 12/6, Mr. Couch will produce a complete document production. That production will be the result of
    a reasonable search for documents responsive to our prior Requests for Production and will include, but not
    be limited to, documents discovered through a reasonable search of Mr. Couch’s gmail, imessages/texts, and
    social media accounts (and all associated direct messages) using search terms that we will provide by
    Monday. The production also will include all responsive audio recordings, including those you described
    during today’s call, unless they are specifically entered on the privilege log referenced below. We reserve
    our rights to engage a vendor to conduct further searches.



    · By 12/6, Mr. Couch will produce his complete privilege log. The log will identify all responsive
    documents or recordings that are being withheld on the basis of privilege or other objection. Thus, among
    other things, by 12/6, Mr. Couch will have produced or logged all of the evidence on which he relies to
    support the statements he has made about Aaron Rich.


    · By 12/6, Mr. Butowsky will supplement his response to Interrogatory No. 2 to identify (1) the “close
    friend” referenced in the sentence “Mr. Butowsky was present during a telephone conversation [with] Julian
    Assange and a close friend”; (2) identify the “source” referenced in the sentence “Mr. Butowsky also learned
    from a source close to Mr. Assange that the transfer of funds for the DNC email leak was made through
    ebay”; and (3) provide the date on which Mr. Butowsky learned from the source that a transfer of funds was
    made through ebay.



    · By 12/6, Mr. Butowsky will supplement his response to RFA No. 12 to identify the first date on which
    he stated that Mr. Assange had instructed that Mr. Butowsky should “look at Aaron’s bank accounts,” as well
    as to whom and in what medium he made that statement.



https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…   1/6
1/13/2020         Case 1:18-cv-00681-RJL Document     Gmail109-5
                                                            - Rich v. Butowsky
                                                                       Filed 01/13/20 Page 3 of 7
    · We will have a follow up call next week to discuss deadlines for Mr. Butowsky’s productions, which
    deadlines will be informed by your upcoming conversations with Mr. Butowsky’s insurance carrier. We all
    expect that Mr. Butowsky will provide a complete document production by Christmas at the latest.



    · All of the foregoing is in connection with Plaintiff’s First RFPs, First Sets of Interrogatories, and First
    Sets of RFAs. Nothing herein is intended to modify any of the parties’ obligations with respect to
    subsequent discovery requests or issues not specifically addressed herein. We are not, for example, waiving
    any of our rights with respect to Mr. Butowsky’s document production that is due on 12/2.


    Please let us know if you have an understanding of our agreement that is different from that set forth here.


    Have a nice weekend.


    ~Josh


    Joshua Riley
    Partner




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 237.2727

    jriley@bsfllp.com

    www.bsfllp.com




    The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
    information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If
    the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby
    notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received
    this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your
    computer. [v.1 08201831BSF]



  Eden Quainton <equainton@gmail.com>                                                        Sat, Nov 23, 2019 at 1:56 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Erica Spevack
  <espevack@bsfllp.com>

    Josh,

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…                                   2/6
1/13/2020                                          Gmail109-5
                       Case 1:18-cv-00681-RJL Document   - Rich v. Butowsky
                                                                    Filed 01/13/20 Page 4 of 7
    I appreciate your taking the time to talk through the discovery issues with me yesterday. Your email accurately
    summarizes our call, subject to a few comments below:

    1. I have been able to confirm the dates and deliverables with Mr. Couch.

    2. I can also confirm the dates and deliverables for document production with respect to Mr. Butowsky as set forth in your
    email.

    3. I had an opportunity to discuss the "close friend" request that was specifically identified in your previous email to me
    with Mr. Butowsky before he left on vacation and thus do not have an issue with that point. I have not, however, been
    able to discuss the disclosure of the source and the date of the source in the second and third points of your second
    bullet point with my client. I believe the request is reasonable, but if I didn't say it was subject to confirmation with my
    client, I should have, as he may raise an objection I had not thought of on our call.

    4. With respect to RFA No. 12, nothing on our call should have been taken as an admission or implication that Mr.
    Assange "instructed" Mr. Butowsky to do anything. The Request was initially denied subject to the comment in the
    answer to RFA No. 11, but that did not mean there was any admission with respect to either No. 11 or No. 12. What I
    committed to seeking from Mr. Butowsky was the date on which the substance of the communication referenced in RFA
    No. 12 was first communicated to another person and how such communication was made, if Mr. Butowsky is able to
    admit or deny that such communication was made. Again, since I have not been able to speak directly to Mr. Butowsky
    about this point, I do not feel comfortable making any definite representation as to any admission by my client.

    Please let me know if you would like to discuss the foregoing points further. I am available this weekend on my cell.

    Respectfully,

    Eden
    [Quoted text hidden]
    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com


  Eden Quainton <equainton@gmail.com>                                                                   Sat, Nov 23, 2019 at 2:02 PM
  To: Ed Butowsky <ebutowsky@gmail.com>

    Conference call with Riley and co on discovery stuff yesterday. Please see my response and Riley's email below and let
    me know if there is anything that makes you scream.

    Hope all is going well in Paris!

    Regards,

    Eden
    [Quoted text hidden]



  Joshua Riley <jriley@bsfllp.com>                                                           Sat, Nov 23, 2019 at 2:09 PM
  To: Eden Quainton <equainton@gmail.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Erica Spevack
  <espevack@bsfllp.com>


    Mr. Quainton,



    Thank you for the prompt response and clarifications.


https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…   3/6
1/13/2020                                          Gmail109-5
                       Case 1:18-cv-00681-RJL Document   - Rich v. Butowsky
                                                                    Filed 01/13/20 Page 5 of 7
    It appears that we have an agreement with respect to points 1 and 2 in your list below.



    With respect to point 3, I take it that, by 12/6, you will either supplement Interrogatory No. 2 with the information we have
    requested or you will tell us that you are refusing to do so, at which point we can proceed accordingly—though it seems
    from your email that the former scenario is most likely, but not guaranteed.



    With respect to point 4, I now see the source of the confusion. We are willing to restate the RFA to address your
    objection so long as we know that doing so will yield the information we need. So I propose the following: if we were to
    issue a new RFA stating, “Admit that the first time you stated that Mr. Assange had said,‘look at Aaron’s bank accounts’
    was in Your response to interrogatories in this litigation,” could you agree that your client would either (1) admit or (2) with
    his denial, provide all prior dates that he stated, and to whom he stated, that Mr. Assange had said to “look at Aaron’s
    bank accounts.”?



    ~Josh



    Joshua Riley
    Partner




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 237.2727

    jriley@bsfllp.com

    www.bsfllp.com



    From: Eden Quainton [mailto:equainton@gmail.com]
    Sent: Saturday, November 23, 2019 1:56 PM
    To: Joshua Riley <jriley@bsfllp.com>
    Cc: Michael Go lieb <mgottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Erica Spevack
    <espevack@bsfllp.com>
    Subject: Re: Rich v. Butowsky


    Josh,

    [Quoted text hidden]
    [Quoted text hidden]



  Eden Quainton <equainton@gmail.com>                                                        Sat, Nov 23, 2019 at 2:20 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Erica Spevack
  <espevack@bsfllp.com>

    Josh,


https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…   4/6
1/13/2020                                          Gmail109-5
                       Case 1:18-cv-00681-RJL Document   - Rich v. Butowsky
                                                                    Filed 01/13/20 Page 6 of 7
    We are in agreement on 1, 2 and 3. On 4, your reformulation of the Request addresses my principal concern with respect
    to the prior wording. Based on my understanding of the sequence of events, I believe the new request can be admitted or
    denied as you indicate. However, there may be facts of which I am unaware and I have not had a chance to discuss this
    with my client, so this point must remain subject to confirmation with Mr. Butowsky.

    Eden
    [Quoted text hidden]



  Meryl Governski <mgovernski@bsfllp.com>                                                              Mon, Nov 25, 2019 at 8:50 PM
  To: Eden Quainton <equainton@gmail.com>, Joshua Riley <jriley@bsfllp.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Erica Spevack <espevack@bsfllp.com>


    Mr. Quainton,



    Attached is a list of suggested search terms for Mr. Rich’s first and second sets of RFPs to Mr. Couch. Please note that
    these suggested terms do not, and cannot, address individuals or documents/communications about which we do not
    know (such as, for example, the names of all individuals with whom Mr. Couch has communicated about any member of
    the Rich family). Therefore, Mr. Couch remains obligated to add his own terms to locate materials he knows are
    responsive but are not captured by these proposed terms, and we reserve the right to supplement the proposed search
    terms pursuant to ongoing discovery. We also reserve the right to move to compel and/or for sanctions and providing this
    list does not in any way modify those rights.




    Meryl Conant Governski
    Associate




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 895 7565

    (m) 301 502 5638

    (f) 202 237 6131

    mgovernski@bsfllp.com

    [Quoted text hidden]


            2019-11-25 Search Terms for M. Couch.docx
            23K


  Eden Quainton <equainton@gmail.com>                                                                 Tue, Nov 26, 2019 at 11:16 AM
  To: Matt Couch <mattcouch@af-mg.com>

    Okay, Matt, time to get to work. Here's what JR is asking for. Will call to discuss.
    [Quoted text hidden]


            2019-11-25 Search Terms for M. Couch.docx
            23K

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…   5/6
1/13/2020                                          Gmail109-5
                       Case 1:18-cv-00681-RJL Document   - Rich v. Butowsky
                                                                    Filed 01/13/20 Page 7 of 7

  Matt Couch <mattcouch@af-mg.com>                                                                    Tue, Nov 26, 2019 at 12:52 PM
  To: Eden Quainton <equainton@gmail.com>

    I'll start working on this this evening, I'm currently in route to Springfield, Missouri to pick my oldest up and bring her back
    for Thanksgiving break.

    Nice to have some guidelines, I'm actually excited about this as cheesy as this sounds. Will help a lot sir.

    Matt
    [Quoted text hidden]



  Eden Quainton <equainton@gmail.com>                                                                   Tue, Nov 26, 2019 at 2:39 PM
  To: Matt Couch <mattcouch@af-mg.com>

    Yes, I agree. We should be able to say you have searched and not found anything on many of the items.
    [Quoted text hidden]



  Eden Quainton <equainton@gmail.com>                                                                  Wed, Nov 27, 2019 at 3:54 PM
  To: Charlie Balot <balot@onlinesecurity.com>

    Charlie,

    I think these search terms will be good for you to start with.

    Regards and Happy Thanksgiving,

    Eden

    ---------- Forwarded message ---------
    From: Meryl Governski <mgovernski@bsfllp.com>
    Date: Mon, Nov 25, 2019 at 8:50 PM
    Subject: RE: Rich v. Butowsky
    [Quoted text hidden]
    [Quoted text hidden]
    [Quoted text hidden]


            2019-11-25 Search Terms for M. Couch.docx
            23K


  Matt Couch <mattcouch@af-mg.com>                                                                      Mon, Dec 2, 2019 at 3:01 PM
  To: Eden Quainton <equainton@gmail.com>

    [Quoted text hidden]


            2019-11-25 Search Terms for M. Couch.docx
            23K




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1651017363454017407&simpl=msg-f%3A165101736345…   6/6
